DETAILED ACTION

EXAMINER’S REMARKS
Applicant is advised that should Claim 4 be found allowable, Claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on December 21, 2020 and subsequent Request for Continued Examination filed on January 19, 2021 have been entered.

Claim Objections
Claims 1, 6, 8-9, 14-15, and 33 are objected to because of the following informalities:
Claim 1 recites the limitation “the container” in line 7 as well as in line 9 as well as in line 10 as well as in line 13.  It appears the claim should recite “the refillable polyester container” in order to maintain consistency with “A refillable polyester container” recited in Claim 1, line 1.
Claim 1 recites the limitation “the wear band” in lines 9-10.  It appears the claim should recite “the first non-continuous molded in raised wear band” in order to maintain consistency with “a first non-continuous molded in raised wear band” recited in Claim 1, line 8.
Claim 1 recites the limitation “the wear band” in lines 10-11.  It appears the claim should recite “the first non-continuous molded in raised wear band” in order to maintain consistency with “a first non-continuous molded in raised wear band” recited in Claim 1, line 8.
Claim 6 recites the limitation “the first wear band” in lines 2-3 as well as in line 5.  It appears the claim should recite “the first non-continuous molded in raised wear band” in order to maintain consistency with “a first non-continuous molded in raised wear band” recited in Claim 1, line 8.
Claim 6 recites the limitation “the second wear band” in line 3 as well as in line 5.  It appears the claim should recite “the second molded-in raised
Claim 8 recites the limitation “the first wear band” in line 2.  It appears the claim should recite “the first non-continuous molded in raised wear band” in order to maintain consistency with “a first non-continuous molded in raised wear band” recited in Claim 1, line 8.
Claim 8 recites the limitation “the second wear band” in line 2.  It appears the claim should recite “the second molded-in raised wear band” in order to maintain consistency with “a second molded-in raised wear band” recited in Claim 1, line 12.
Claims 9 and 14-15 all recite the limitation “the container”.  It appears the claim should recite “the refillable polyester container” in order to maintain consistency with “A refillable polyester container” recited in Claim 1, line 1.
Claim 33 recites the limitation “the first wear band” in line 2.  It appears the claim should recite “the first non-continuous molded in raised wear band” in order to maintain consistency with “a first non-continuous molded in raised wear band” recited in Claim 1, line 8.
Claim 33 recites the limitation “the second wear band” in line 2.  It appears the claim should recite “the second molded-in raised wear band” in order to maintain consistency with “a second molded-in raised wear band” recited in Claim 1, line 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 8-10, 12, 14-15, 29, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plane perpendicular to the axis” in line 5.  It is unclear if this refers to “a plane” recited in Claim 1, line 3 or to an entirely different plane.  For purposes of examination Examiner interprets the claim to refer to the same plane.
Claim 1 recites the limitation “a plane perpendicular to the axis” in line 6.  It is unclear if this refers to “a plane” recited in Claim 1, line 3 or to an entirely different plane.  For purposes of examination Examiner interprets the claim to refer to the same plane.
Claims 4 and 31 both recite the limitation “irregular shapes” in line 4.  It is unknown what constitutes an “irregular shape.”  For purposes of examination Examiner interprets the claim to require a first wear band comprising any shape.
Claim 9 recites the limitation “the base” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  There is only antecedent basis for “a bottom end” recited in Claim 1, line 2.
Claim 15 recites the limitation “a polyester composition” in line 2.  It is unclear if this refers to “a polyester composition” recited in Claim 1, line 1 or to an entirely different 
Claim 31 recites the limitation “irregular shapes” in line 4.  It is unknown what would constitute an “irregular shape.”  For purposes of examination Examiner interprets the claim to require a first non-continuous wear band comprising any shape.
Claim 32 recites the limitation “a polyester composition” in line 2.  It is unclear if this refers to “a polyester composition” recited in Claim 1, line 1 or to an entirely different polyester composition.  For purposes of examination Examiner interprets the claim to refer to the same polyester composition.
Clarification is required.
Claims 6, 8, 10, 12, 14, 29, and 33 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 10, 12, 14-15, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703.
Regarding Claim 1, Krasner discloses a refillable drink container (canister 11) (‘817, Paragraph [0026]) comprising a plastic (polypropylene) (‘817, Paragraph [0029]) and having a top end (open end 11a), a bottom end (closed end 11b), an axis extending from the top end to the bottom end, and a variable circumference in the plane perpendicular to the axis (‘817, Paragraph [0020]) which varies from the top end (open end 11a) to the bottom end (closed end 11b) wherein there is a largest circumference in a plane perpendicular to the axis at a first point along the axis (‘817, FIGS. 1-2) and a threaded neck finish at the top end (at screw threads 23) (‘817, Paragraph [0022]).  The container (canister 11) comprises a first raised wear band (plastic collar 14) around a circumference of the container (canister 11) (‘817, Paragraph [0020]).  The outer diameter of the wear band (plastic collar 14) is greater than the outer diameter of the container (canister 11) above and below the wear band (plastic collar 14) (‘817, FIGS. 1-2).  The raised wear band (plastic collar 14) is molded (‘817, Paragraph [0020]).
Krasner is silent regarding the container comprising a polyester composition.
Collette discloses a refillable container (‘404, Column 7, lines 1-12) for beverages (‘404, Column 4, lines 3-23) wherein the refillable container is made of polyester (‘404, Column 3, lines 51-55).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of polyester as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester is a known material used in the construction of drink containers.
Further regarding Claim 1, Krasner modified with Collette is silent regarding the first raised wear band being non-continuous and is also silent regarding a second molded-in, raised wear band around the second largest circumference of the container.
Schechter discloses a plastic drinking container (cup) (‘139, Column 1, lines 9-13) comprising a wear band (strip 16) around a circumference of the container (‘139, FIG. 2) (‘139, Column 4, lines 1-8).  The cup can take on any shape as determined by the form of the mold (‘139, Column 5, lines 1-9).  Yamamoto et al. discloses the same shape as shown in FIG. 1 of applicant’s drawings, i.e. Yamamoto et al. discloses a beverage container (‘810, Paragraphs [0002] and [0091]) made of a polyester composition (‘810, Paragraph [0016] and [0118]-[0119]) comprising a variable circumference in a plane perpendicular to an axis which varies from a top end to a 
Both Krasner and Schechter are directed towards the same field of endeavor of plastic drinking cups comprising a wear band.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the continuous wear band of Krasner to be non-continuous as taught by the embodiment depicted in FIG. 2 of Schechter since the configuration of the claimed shape of the wear band is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wear band was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the container of modified Krasner and construct the container with the claimed shape of a container having a variable In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plastic drinking container of Krasner and incorporate a second raised wear band around the second largest circumference of the container as taught by Schechter to allow for multiple points on the cup where the user can hold the cup with the fingers on the insulated strips (‘139, Column 4, lines 16-23).  Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Further regarding Claim 1, Schechter discloses the insulating strips that read on the claimed first and second wear bands being made of a foamed plastic (‘139, Column 3, lines 8-13).  However, Krasner modified with Collette, Schechter, and Yamamoto is silent regarding the first and second wear bands being made of a polyester composition specifically.
French discloses that holding devices for beverage containers are known to be constructed of polyester, open cell foam, plastic, or other insulating materials (‘703, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, French teaches that polyester is a known material used in the construction of insulating materials used for drink containers.
Further regarding Claim 1, the limitations regarding the first and second wear band being molded-in are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claims 4 and 31, Schechter discloses the first non-continuous wear band (top row of strips 16) comprising multiple individual geometric shapes wherein each individual geometric shape is rectangular or trapezoidal having four sides (‘139, FIG. 2) (‘139, Column 4, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plastic drinking container and the wear band disposed thereon of Krasner and incorporate multiple individual rectangular shapes for the first non-continuous wear band as taught by Schechter since the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 6, Krasner discloses the wear band (plastic collar 14) substantially limiting wear of the container (canister 11) to the peripheral area of the wear band (plastic collar 14) (‘817, Paragraph [0020]).  The combination of Krasner modified with Collette, Schechter, and Yamamoto et al. teaches a first and second wear band (‘139, FIG. 2).  Furthermore, the presence of strips 16 of Schechter would necessarily limit wear of the first refillable polyester container to the peripheral area of the first wear band and the second wear band when contacting an identical second refillable polyester container since the combination of prior art teaches the claimed features of the claimed refillable polyester container.  When the prior art device is the same as a device described in the claims, it can be assumed the device will inherently perform the claimed process in view of In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP § 2112.02.I.).
Regarding Claims 8 and 33, Krasner modified with Collette and Schechter is silent regarding the first wear band and the second wear band independently having a width of from about 0.5 mm to about 50 mm or having a width of from about 0.5 mm to 9.5 mm.  However, limitations relating to the size of the wear band is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The size of the wear band is dependent on 
Regarding Claim 10, Krasner discloses a screw threaded closure (removable screw cap 13) which is received by the threaded neck finish (‘817, Paragraphs [0019] and [0021]).
Regarding Claim 12, Collette discloses the polyester composition comprising a homopolymer of polyethylene terephthalate (PET) (‘404, Column 2, lines 37-40).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of a homopolymer of polyethylene terephthalate (PET) as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that a homopolymer of polyethylene terephthalate (PET) is a known material used in the construction of drink containers.
Regarding Claims 14 and 32, Collette discloses the container being a multilayer container (‘404, Column 7, lines 14-19) comprising a polyester composition (‘404, Column 3, lines 51-55).  Collette also discloses that polycarbonate is a known polymer used in the construction of drink containers (‘404, Column 1, lines 44-51).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester and polycarbonate is a known material used in the construction of multilayered drink containers.
Regarding Claim 15, Collette discloses the container comprising a polyester composition wherein the polyester composition comprises a homopolymer of polyethylene terephthalate (PET) (‘404, Column 2, lines 37-40).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of a homopolymer of polyethylene terephthalate (PET) as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that a homopolymer of polyethylene terephthalate (PET) is a known material used in the construction of drink containers.
Regarding Claim 29, Krasner discloses a packaged beverage (drink) packed in the refillable drink container (canister 11) (‘817, Paragraph [0026]).
Krasner is silent regarding the container comprising a polyester composition.
Collette discloses a refillable container (‘404, Column 7, lines 1-12) for beverages (‘404, Column 4, lines 3-23) wherein the refillable container is made of polyester (‘404, Column 3, lines 51-55).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the multilayered drink container out of polyester as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester is a known material used in the construction of drink containers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703 as applied to claim 1 above in further view of DE 7907540 (see Information Disclosure Statement filed February 24, 2020).
It is noted that a formal Human Translation of DE 7907540 has been previously attached.  All citations with respect to DE 7907540 are with respect to the formal Human Translation.
Regarding Claim 8, the limitations “wherein the wear band has a width of from about 0.5 mm to about 50 mm” are rejected as enumerated above.  However, in the event that it can be shown that the size of the wear band is indeed significant, DE 7907540 discloses a drink container (‘540, Page 2, lines 4-5) comprising two wear 
Both Krasner and DE 7907540 are directed towards the same field of endeavor or drink containers having wear bands disposed thereon.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the wear band of Krasner to have a width of 10 mm to 20 mm as taught by DE 7907540, which overlaps the claimed wear band width range of about 0.5 mm to about 50 mm, since a prima facie case of obviousness exists where the claimed ranges overlaps or lies inside ranges disclosed by the prior art in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size of the wear band is dependent on the circumference of the container.  Since the container circumference is not claimed, the size of the wear band is an obvious variant over the prior art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703 as applied to claim 1 above in further view of Quasters US 2009/0194561.
Regarding Claim 9, Krasner modified with Collette, Schechter, Yamamoto et al., and French is silent regarding the base of the container being a champagne base.
Quasters discloses a refillable drink container (‘561, Paragraph [0002]) made of polyester (‘561, Paragraphs [0013] and [0016]).  The base of the container is a champagne type base (‘561, Paragraph [0060]).
Both Krasner and Quasters are directed towards the same field of endeavor of refillable plastic drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container base of Krasner and incorporate a champagne base as taught by Quasters since the configuration of the claimed base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container base was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Quasters teaches that champagne base was a known base shape in the construction of refillable drink containers.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1, 4, 6, 8-10, 12, 14-15, 29, and 31-33 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejections relies upon the combination of Kranser modified with Collette, Schechter, Yamamoto et al., and French, which was necessitated by amendment.
With respect to applicant’s arguments on Page 10 of the Remarks that the circumferential bands 12 and 14 of FIG. 1 of Schechter and strips 16 and 18 of FIG. 2 and FIG. 3 of Schechter are not wear bands and does not limit wear of the container to the peripheral area of the first and second wear band and are strips that are overlays on the cup body and that the plastic strips of Schechter provides gripping areas that would be the softest part of the plastic cup and allegedly does not constitute wear bands, Examiner notes that applicant does not provide an explicit definition of the term “wear band.”  There is no degree of hardness required in a “wear band” and the insulating strips of Schechter broadly reads on the claimed “wear band” since the insulating strips are in a band shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792